TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00501-CR



                               Chance Deallen Keller, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 69920, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               On July 19, 2013, appellant was convicted of capital murder and sentenced to life in

prison. The record was originally due November 16, 2013. See Tex. R. App. P. 35.2(b). Court

reporter Elizabeth Young has filed a fourth request for an extension of time to file the reporter’s

record, asking for an additional thirty days. We grant Ms. Young’s request, extending the deadline

to April 9, 2014. Ms. Young is cautioned that a failure to timely file the record may result in her

being called before this Court to show cause why she should not be held in contempt for violating

this order.

               It is ordered March 24, 2014.



Before Justices Puryear, Goodwin, and Field

Do Not Publish